Citation Nr: 0110575	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1996 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 2001. 


FINDING OF FACT

There is no credible supporting evidence that the veteran's 
claimed stressors occurred.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute.  In February 2001, the RO 
notified the veteran that the VCAA was in effect and that he 
might provide additional relevant evidence in support of his 
claim.  The veteran did not identify any additional evidence 
which VA might assist him to obtain.  The Board finds that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
the Board will proceed to consider the claim on the merits. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A). 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2000).

In the veteran's case, his DD Form 214, which shows a 
military occupational specialty of asphalt worker, and his DA 
Form 20, personnel record, do not show that the veteran 
engaged in combat with the enemy in Vietnam.  He did not 
receive any combat awards or citations.  The Board, 
therefore, finds that he did not engage in combat.  
Consequently, credible supporting evidence that a claimed 
stressor occurred is required for service connection for 
PTSD, under 38 C.F.R. § 3.304(f). 

As directed in the Board's remand order of December 1998, the 
RO referred the veteran's statement of claimed stressors to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), in an attempt to verify his claimed 
stressors.  In May 2000, USASCRUR reported that none of the 
veteran's claimed stressors were able to be verified.  With 
reference to a claimed event in which an American service 
member killed an officer and a non-commissioned officer, 
USASCRUR stated that research might be able to be conducted 
if the veteran provided the date of the claimed incident, the 
complete unit designation to the company level the 
perpetrator, and the complete names of the victims and the 
perpetrator.

In a statement received in October 2000, the veteran stated, 
"I cannot give you any more specific information regarding 
my stressors, as I do not remember any more."

Because USASCRUR is unable to verify any of the veteran's 
stressors without more detailed information, and the veteran 
has indicated that he is unable to supply such information, 
the Board finds that there is no credible supporting evidence 
that his claimed stressors occurred.  One of the requirements 
for service connection for PTSD has thus not been fulfilled, 
so entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 



ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

